The interlocutory judgment of sale in partition was modified in minor details by the Appellate Division.
The question is whether it is appealable as a final judgment. The notice of appeal states that it brings up for review said judgment as an interlocutory judgment. Plainly it is an interlocutory judgment.
Appellant Libbie Traktman, who claims title from Henrietta Sarah Webster, is found to be entitled to a one-seventh interest in ten or more separate parcels of real estate. As to one parcel only she claims to be the owner in fee. The courts below have found against her but she has not been held to have no interest therein. It has no element of finality as to her. (Brown v.Feek, 204 N.Y. 238; Albany Hospital v. Albany GuardianSociety, 214 N.Y. 435; Sinclair v. Purdy, 235 N.Y. 245;Matter of City of N.Y. [Staten Island Proceeding], 237 N.Y. 275. )
The appeal should be dismissed, with costs.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE and LEHMAN, JJ., concur; ANDREWS, J., absent.
Appeal dismissed. *Page 522